Citation Nr: 1744235	
Decision Date: 10/04/17    Archive Date: 10/13/17

DOCKET NO.  13-32 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for hepatitis C.  

2.  Whether new and material evidence has been received to reopen the claim for service connection for bilateral hearing loss.  

3.  Entitlement to service connection for hepatitis C.

4.  Entitlement to service connection for bilateral hearing loss. 

5.  Entitlement to service connection for high blood pressure, to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Schick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to June 1971.

This case comes before the Board of Veterans' Appeals (the Board) from a July 2012 rating decision that denied reopening of service connection for hepatitis C and denied service connection for high blood pressure, as well as a November 2012 rating decision that denied reopening of service connection for bilateral hearing loss, of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 

The Veteran had a hearing before the undersigned Veterans Law Judge in March 2017.  A transcript of that proceeding has been associated with the claims file.

The record reflects that after the final Supplemental Statement of the Case (SSOC) the Veteran submitted additional relevant evidence to the Board.  No subsequent SSOC was issued, but this is not necessary because the Veteran waived initial review of the evidence by the Agency of Original Jurisdiction (AOJ) in accordance with 38 C.F.R. § 20.1304 (2016).

The issue of service connection for hepatitis C is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  


FINDINGS OF FACT

1.  An October 2007 rating decision denied entitlement to service connection for hepatitis C and denied service connection for bilateral hearing loss.  The Veteran was notified of that decision, but did not initiate an appeal, and new and material evidence was not received within one year of the notice of that rating decision.

2.  Some of the evidence received since October 2007, when considered by itself or in connection with evidence previously assembled, relates to unestablished facts necessary to substantiate the claims, and raises a reasonable possibility of substantiating the claims of service connection for hepatitis C and service connection for bilateral hearing loss. 

3.  The evidence shows that the Veteran's bilateral hearing loss disability was caused by acoustic trauma during active duty service.

4.  Resolving reasonable doubt in favor of the Veteran, the evidence shows that the Veteran's current high blood pressure disability is associated with his service-connected diabetes mellitus disability.  


CONCLUSIONS OF LAW

1.  The October 2007 rating decision, which denied the Veteran's claims of entitlement to service connection for hepatitis C and service connection for bilateral hearing loss, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2016).

2.  The evidence received since the October 2007 rating decision is new and material, and the claims of entitlement to service connection for hepatitis C and service connection for bilateral hearing loss are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


3.  A bilateral hearing loss disability was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).

4.  The Veteran's high blood pressure is proximately due to or the result of his service-connected diabetes mellitus, type II disability.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

	I.  New and Material Evidence

Legal Criteria

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the "credibility" of newly presented evidence is to be presumed unless the evidence is inherently incredible or beyond the competence of the witness).

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).
Legal Analysis

In an October 2007 rating decision, the RO denied the claims of entitlement to service connection for hepatitis C and service connection for bilateral hearing loss, based on the determinations that hepatitis C and bilateral hearing loss were not shown to be incurred in or aggravated by military service.  

The Veteran did not submit a notice of disagreement with the October 2007 rating decision.  No new and material evidence was received by VA within one year of the issuance of the October 2007 rating decision.  As such, the October 2007 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

Since the final October 2007 RO decision, upon the August 2016 hearing before the Board the Veteran testified that he contracted hepatitis C from the shots he received in basic training because the same equipment was used on multiple people, there was blood everywhere, and "nobody was cleaning anything."  See March 2017 Hearing Transcript.  Additionally, an April 2017 VA hearing loss examination has been associated with claims file since the final October 2007 RO decision, wherein the examiner opined that it was at least as likely as not that the Veteran's bilateral hearing loss was caused by or a result of an event in military service.  See April 2017 VA Examination Report.  This evidence is new and material evidence because it was not of record at the time of the final RO decision in October 2007, and indicates the Veteran's current hepatitis C and bilateral hearing loss may be related to the Veteran's active duty service.  The Board finds this evidence would trigger VA's duty to provide an examination in adjudicating a non-final claim for service connection for hepatitis C.  Accordingly, the Board finds this new evidence raises a reasonable possibility of substantiating the claims of service connection for hepatitis C and service connection for bilateral hearing loss.  See Shade, 24 Vet. App. 110.

      II.  Service Connection 

A veteran is entitled to VA disability compensation for service connection if the facts establish that a disability resulted from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Generally, to establish a right to compensation for a present disability, a veteran must show (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A disability that is proximately due to or the result of a service-connected disease or injury shall be service-connected.  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).

The benefit of the doubt rule provides that a veteran will prevail in a case where the positive evidence is in a relative balance with the negative evidence.  Therefore, the veteran prevails in a claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise.  It is only when the weight of the evidence is against the claim that the claim must be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A. Hearing Loss

Legal Criteria 

For the purpose of applying the laws administered by the VA, impaired hearing constitutes a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Even if audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, the veteran may still establish service connection for a current disability due to impaired hearing by submitting evidence that the disability is causally related to service.  See Hensley, 5 Vet. App. at 160 (noting that "if evidence should sufficiently demonstrate a medical relationship between a veteran's in-service exposure to loud noise and his current disability, it would follow that the veteran incurred an injury in service; the requirements of [38 U.S.C.A. § 1110] would be satisfied"). 

Determinations regarding service connection are based on a review of the all evidence in the record, including all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  Under certain circumstances, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When considering evidence and determining its probative value, the VA considers both the competency and the credibility of the witness.  See Layno, 6 Vet. App. at 469 (providing that "competency" is a "legal concept determining whether testimony may be heard and considered by the trier or fact" and that "credibility" is a "factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Lay evidence has been found to be competent with regard to a disease that has "unique and readily identifiable features" that are "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (holding that a lay person is competent to diagnose varicose veins because the presence of varicose veins does not require a determination that is "medical in nature"); see also Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (providing that a veteran's testimony regarding tinnitus is competent evidence, as "ringing in the ears is capable of lay observation"); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (concluding that a veteran's statements regarding flat feet and accompanying pain are "competent as to the issues of continuity of pain since service and the observable flatness of his feet").


Legal Analysis

The Veteran contends that he has bilateral hearing loss as a result of acoustic trauma in service.  See April 2011 Statement in Support of Claim.

Review of the evidentiary record shows the Veteran has a current diagnosis of bilateral hearing loss for VA purposes during the appeal period, as noted in an April 2017 VA examination report.  See 38 C.F.R. § 3.385.

Next, the Board notes that exposure to acoustic trauma while in service has been conceded.

Finally, in a March 2012 VA examination report the examiner opined that the Veteran's hearing loss was at least as likely as not (50 percent probability or greater) caused by or a result of an event in military service and explained that although the Veteran had a history of occupational noise exposure following his military service, it was at least as likely as not that his hearing loss was related to his military service as the Veteran was a mechanic in service, which was noisy.  In addition, he reported being exposed to hazardous levels of noise while he served in Vietnam during a time of combat.  The Board finds the examiner competent and credible and affords probative weight.

In an April 2017 VA examination report, the examiner opined that the Veteran's bilateral hearing loss was a least likely as not (50 percent probability or greater) caused by or a result of an event in military service.  The examiner explained that the Veteran's entrance examination was normal and the exit examination revealed several threshold shifts remaining within normal limits in the frequencies tested.  The examiner noted that the exit audiogram did not test 3K Hz or 6 KHz, therefore complete assessment for hearing loss could not be definitively stated.  However, the examiner explained that those two frequencies are important in determining high frequency hearing loss caused by exposure to hazardous noise.  The examiner explained that it was conceded that due to the Veteran's military occupational specialty (MOS), the Veteran was exposed to hazardous noise as an equipment mechanic with deployment to Vietnam as well as the veteran's reported exposure to hazardous noise.  The Board finds the examiner competent and credible and affords the opinion significant probative weight.

The Board acknowledges the evidence against the claim for service connection for bilateral hearing loss including a September 2012 VA examination report wherein the examiner opined that the Veteran's hearing loss was less likely as not (less than 50 percent probability) incurred or caused by the claimed in-service injury, event, or illness because military record did not support a connection between the Veteran's significant and progressive hearing loss and military service as his entrance and exit audiometric thresholds were well within normal limits, and there was no additional data until 2007 (36 years post-military).  Also the Veteran had a history of occupational noise exposure following military service.  The Board finds the VA examiner competent and credible and affords probative weight.

Consideration has also been given to the Veteran's competent and credible reports that he has experienced hearing loss since service.  See February 2012 Correspondence and March 2017 Hearing Transcript.  

Therefore, the Board finds that the Veteran's bilateral hearing loss began in service and service connection for hearing loss is warranted.  See 38 C.F.R. § 3.303.

B. High Blood Pressure

Legal Criteria for Secondary Service Connection

A disability can be service connected on a secondary basis if it is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(a).  Moreover, secondary service connection may be established by any increase in severity (i.e., aggravation) of a nonservice-connected condition that is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(b).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448   (1995).

In short, in order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) probative evidence establishing a nexus between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

Legal Analysis

The Veteran contends that he has high blood pressure as a result of his active duty service.  See April 2011 Statement in Support of Claim. 

The Veteran has a current diagnosis of hypertension.  See March 2012 VA Hypertension Examination Report.  

Review of the competent and probative evidence of record shows that the Veteran's high blood pressure is proximately due to his service-connected diabetes mellitus.  In a June 2011 VA diabetes mellitus examination report the examiner opined that the Veteran's hypertension condition was worsened or increased by the Veteran's diabetes because over time microvasculopathic changes may exacerbate hypertension.  The Board finds the VA examiner competent and credible and affords probative weight. 

In an October 2013 VA hypertension examination report, the examiner indicated that he could not determine a baseline of severity of hypertension based upon medical evidence prior to aggravation or the earliest medical evidence following aggravation by service-connected diabetes mellitus and explained that in order to determine a correct baseline over a period of time (baseline based on certain time interval), regular blood pressure readings at regular intervals should be available for review; however, these were not available.  The examiner further indicated that it was not known when the Veteran was first diagnosed to have diabetes mellitus type II; however, review of available records per the June 2011 VA examination report revealed that his physician advised starting treatment for diabetes in January 2011, but the examiner was not sure if this is the time he was initially diagnosed with having diabetes mellitus, type II.  Moreover, the examiner was not able to determine the association of hypertension to diabetes mellitus type II without resorting to speculation since he did not have information regarding the Veteran's first diagnosis with diabetes, in addition to the situation of his blood pressure readings at that corresponding time to determine if his blood pressure had been aggravated beyond natural progression by diabetes mellitus type II.  The examiner opined that regardless of an established baseline, it was not as least as likely as not that the Veteran's hypertension was aggravated beyond its natural progression by service-connected diabetes mellitus.  The examiner explained that he was speculation that the Veteran was diagnosed with diabetes mellitus in 2011 when he started with medication, and point blood pressure during examination ranged between 140-145/88-90 per the June 2011 VA examination report, which were not higher, compared to the ranges of blood pressure before 2011.  There was no documented evidence that since the Veteran started diabetes mellitus medication his blood pressure measurements had become aggravated beyond the natural progression.  The Board finds the examiner competent and credible, but affords the opinion reduced probative weight as it is partially based on the absence of evidence and the examiner failed to address the June 2011 VA examiner's conclusion that microvasculopathic changes may exacerbate hypertension.  Accordingly, reduced probative value is afforded. 

Based on a review of the complete evidence of record and resolving reasonable doubt in favor of the Veteran the Board concludes that service connection for high blood pressure is warranted.  As discussed above, the June 2011 VA examiner's opinion that the Veteran's high blood pressure is associated with his service-connected diabetes is more probative than the October 2013 VA examiner's opinion and service connection for schizophrenia is warranted.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).







ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for hepatitis C is reopened.

New and material evidence having been submitted, the claim of entitlement to service connection for bilateral hearing loss is reopened.

Service connection for bilateral hearing loss is granted.

Service connection for high blood pressure is granted.


REMAND

The record includes a June 2007 VA internal medicine note indicating that the Veteran had a diagnosis of chronic hepatitis C.  In a February 2012 Correspondence, the Veteran reported that he got hepatitis C when he donated blood while serving in Vietnam.  At his March 2017 Board hearing, the Veteran testified that his hepatitis C was due to needle exposure from the shots he received in basic training because the same equipment was used on multiple people, blood was everywhere, and "nobody was cleaning anything."  He testified that he was told by doctors that his hepatitis C was due this exposure.  Moreover, the Veteran testified that his hepatitis C could have resulted from dental work he received while at Fort Sill, Oklahoma.  Accordingly, a remand is warranted to secure VA and private treatment records and afford the Veteran a VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and attempt to obtain the names, addresses, and approximate dates of treatment for all medical care providers, VA and non-VA, in which he identified as potential sources of information regarding his in-service exposure to hepatitis C.  After the Veteran has signed the appropriate releases, those records not already associated with the record should be obtained and associated with the claims folder.  The Board is particularly interested in securing records from Dr. Rodriguez; Dr. Risin; and Fort Sill, Oklahoma treatment records.  All attempts to procure records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of his hepatitis C.  The claims file should be reviewed by the examiner.  

The examiner must opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hepatitis C had its onset during service or is otherwise related to service.  In addressing this question, please consider the Veteran's report of receiving shots with shared needles/equipment, donating blood in Vietnam, and receipt of dental work at Fort Sill, Oklahoma.  See February 2012 Correspondence and March 2017 Hearing Transcript. 

An explanation must be provided for any opinion expressed.  All opinions provided must include a complete rationale and explanation of the basis for the opinion based upon review of the evidence of record, the clinical examination, and with consideration of the Veteran's statements.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  Thereafter, the AOJ should re-adjudicate the Veteran's claim for service connection for hepatitis C on the basis of all evidence of record and all applicable laws and regulations.  If the determination remains unfavorable the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and provided an opportunity to respond before the case is returned to the Board.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


